Exhibit 10.1

 

RESTRICTED STOCK AWARD AGREEMENT
Granted Under the
DICK’S SPORTING GOODS, INC.

AMENDED AND RESTATED 2002 STOCK AND INCENTIVE PLAN

 

Unless otherwise defined herein, each capitalized term used in this Restricted
Stock Award Agreement (this “Agreement”) shall have the meaning given such term
in the Dick’s Sporting Goods, Inc. Amended and Restated 2002 Stock and Incentive
Plan, as amended (the “Plan”).

 

Grantee’s Name:

 

 

 

The undersigned Grantee has been granted a Restricted Stock Award, subject to
the terms and conditions of the Plan and this Agreement, as follows:

 

Date of Grant:

 

 

 

 

 

 

Number of Shares of Common Stock (the “Shares”) Granted:

 

 

 

 

 

 

Type of Shares:

 

Common Stock, par value $0.01 per share

 

 

 

Forfeiture Restrictions:

 

Grantee shall have all of the rights and privileges of a stockholder of the
Company with regard to the Shares, except that the following restrictions shall
apply:

 

 

 

 

 

(a) The Shares may not be sold, assigned, pledged, exchanged, hypothecated,
gifted or otherwise transferred, encumbered or disposed of to the extent then
subject to these Forfeiture Restrictions. Grantee represents and warrants to
Company that he/she shall not sell, assign, pledge, exchange, hypothecate, gift
or otherwise transfer, encumber or dispose of the Shares, or subject the Shares
to any adverse right, in violation of applicable securities laws or the
provisions of this Agreement. The Company may refuse to register the transfer of
the Shares on the stock transfer records of the Company if such transfer
constitutes a violation of any applicable securities law or this Agreement, and
the Company may give related instructions to its transfer agent, if any, to stop
registration of the transfer of the Shares.

 

 

 

 

 

(b) Any cash or in-kind dividends paid or distributed with respect to shares of
the Company’s Common Stock (“Dividends”) shall not be immediately payable by the
Company with respect to the Shares, and any such Dividends shall be paid to
Grantee, without interest, only when, and if, the Shares shall become vested.

 

 

 

 

 

(c) Any certificates representing the Shares shall bear such legend or legends
as the Company deems appropriate in order to assure compliance with this
Agreement, the Plan and applicable securities laws. During the period of time
when the Shares are subject to the Forfeiture Restrictions, all certificates
representing Shares shall be endorsed with the following legend (in addition to
any other legend required by applicable securities laws or any agreement by
which the Company is bound):

 

 

 

 

 

THE SALE OR OTHER TRANSFER OF THE SHARES OF STOCK REPRESENTED BY THIS
CERTIFICATE IS SUBJECT TO CERTAIN RESTRICTIONS SET FORTH IN THE RESTRICTED STOCK
AWARD AGREEMENT UNDER THE COMPANY’S AMENDED AND RESTATED 2002 STOCK AND
INCENTIVE PLAN BETWEEN THE REGISTERED OWNER AND THE COMPANY. A COPY OF THE PLAN
AND THE RESTRICTED STOCK AWARD AGREEMENT MAY BE OBTAINED FROM THE SECRETARY OF
THE COMPANY.

 

 

 

 

 

(d) If all or any portion of the Shares are forfeited under this Agreement,
Grantee shall take

 

--------------------------------------------------------------------------------


 

 

 

all necessary actions to transfer the forfeited Shares to the Company,
including, but not limited to, endorsing in blank or duly endorsing a stock
power attached to any certificate representing forfeited Shares transferred, all
in form suitable for the transfer of such forfeited Shares to the Company. 
Further, any and all Dividends not paid or distributed with respect to such
unvested Shares as provided for herein shall also be forfeited to the Company
and will not be paid or distributed to Grantee.  Grantee agrees to take any and
all actions that may be necessary in connection with the forfeiture of
Dividends.

 

 

 

 

 

(e) If all or any portion of the Shares and Dividends are forfeited under this
Agreement, all rights of a stockholder with respect to such Shares, including
the right to vote and receive future dividends with respect thereto, shall cease
immediately on the date of the forfeiture.

 

 

 

 

 

(f) These Forfeiture Restrictions shall be binding upon, and enforceable
against, any transferee of the Shares.

 

 

 

Vesting Schedule:

 

So long as Grantee maintains his/her status as an Employee, Non-Employee
Director or consultant (as the case may be), the Forfeiture Restrictions shall
lapse and the Shares shall be vested, and any Dividends with respect to such
Shares shall be paid or distributed, in accordance with the following schedule:

 

 

 

 

 

[insert vesting schedule]

 

 

 

 

 

Upon the vesting of the Shares without a forfeiture of the applicable Shares,
and upon the satisfaction of all other applicable conditions as to such Shares
including, but not limited to, the payment by Grantee of all applicable income,
employment and withholding taxes, if any, the Company shall deliver or cause to
be delivered to Grantee shares of Common Stock, which may be in the form of a
certificate(s) equal in number to the applicable Shares, which shall not be
subject to the transfer restrictions set forth above and shall not bear the
legend described above. The Company shall have the authority to withhold, or to
require Grantee to remit to the Company, prior to issuance or delivery of any
Shares or the removal of any stop order or transfer restrictions on the Shares
or any restrictive legends on the certificates representing the Shares, an
amount sufficient to satisfy federal, state and local income, employment and tax
withholding requirements associated with this Award. Additionally, the Company,
in its sole discretion, shall have the right to withhold from Grantee Shares
with a Fair Market Value equal to the federal, state and local tax withholding
requirements associated with this Award. Dividends are considered ordinary
income and will be included on Grantee’s W-2 in the year of vesting.
Additionally, taxes will be calculated and deducted from the total amount of
dividend payment income. The Dividend payment less taxes will be included in
Grantee’s paycheck as soon as administratively possible after the vesting of the
Shares. To the extent required for compliance with Section 162(m) of the Code,
if applicable to Grantee, the Committee shall have such authority and make such
determination over the Award as necessary to comply with the terms of the Plan
and Section 162(m) of the Code.

 

 

 

Termination of Employment:

 

Pursuant to the Administrator’s authority under Section 7 of the Plan, upon
termination of Grantee’s Continuous Status as an Employee, or status as a
Non-Employee Director or consultant (as the case may be), this Award shall be
treated as follows:

 

 

 

 

 

·    If the Termination shall occur by reason of Grantee’s death or total and
permanent disability (as set forth in Section 6(b) of the Plan), 100% of the
Award shall immediately vest, and all Dividends not paid or distributed on the
unvested Shares shall be paid or distributed;

 

·    If the Termination shall occur by any reason other than Grantee’s death or
total permanent disability, any portion of the Award that has not vested and any
Dividends not paid or distributed with respect to such portion of the Award
shall, unless otherwise specified by the Committee, be automatically forfeited.

 

--------------------------------------------------------------------------------


 

Taxes and Section 83(b) Election:

 

Grantee shall be solely responsible for any taxes payable on the transfer of the
Shares. Grantee shall promptly pay to the Company, or make arrangements
satisfactory to the Company regarding payment of any federal, state or local
taxes of any kind required by law to be withheld with respect to the receipt of
the Shares (including in cases where he or she has made an election in
accordance with Section 83(b) of the Code (the “Election”)), and any tax
obligation of Grantee arising in connection with the Election and Grantee shall
indemnify and hold harmless the Company and its affiliates for any taxes payable
on the transfer of the Shares hereunder. Grantee acknowledges that (a) Grantee
has been informed of the availability of making an Election; (b) that the
Election must be filed with the Internal Revenue Service within thirty (30) days
of the Date of Grant; and (c) that Grantee is solely responsible for making the
Election. If Grantee does not make the Election, Grantee acknowledges that
Dividends, if any, on the Shares will be treated as compensation when paid in
accordance with the terms of this Agreement, and will be subject to tax
withholding in accordance with the Company’s practices and policies.  Dividends
on Shares for which the Election has been made will be treated as dividend
income rather than compensation when paid. Grantee shall send a copy of the
Election to the Chief Financial Officer of the Company at the address below.

 

 

 

Notices:

 

Every notice or other communication relating to this Agreement shall be in
writing and shall be mailed or delivered to the party for whom it is intended at
such address as may from time to time be designated by it in a notice mailed or
delivered to the other party as herein provided; provided, however, that unless
and until some other address be so designated and unless otherwise provided in
this Agreement, all notices or communications by Grantee to the Company shall be
mailed or delivered to the Corporate Secretary of the Company at its corporate
headquarters located at 345 Court Street, Coraopolis, PA 15108 and all notices
or communications by the Company to Grantee may be given to Grantee personally
or may be mailed to him.

 

 

 

Entire Agreement; Amendment or Modification; Governing Law:

 

The Plan is incorporated herein by reference. The Plan and this Agreement
constitute the entire agreement of the parties with respect to the subject
matter hereof and supersede in their entirety all prior undertakings and
agreements of the Company and Grantee with respect to the subject matter hereof.

 

 

 

 

 

This Agreement may only be amended or terminated by a written agreement entered
into by both of the parties hereto. Notwithstanding the foregoing, the Company
may, in its sole discretion and without Grantee’s consent, modify or amend the
terms of this Agreement, impose conditions on the timing and effectiveness of
the issuance of the Shares, or take any other action it deems necessary or
advisable, to cause this Award to be excepted from Section 409A of the Code (or
to comply therewith to the extent the Company determines it is not excepted).

 

 

 

 

 

This Agreement is governed by the internal substantive laws but not the choice
of law rules of the State of Delaware.

 

 

 

No Guarantee of Continued Service:

 

GRANTEE ACKNOWLEDGES AND AGREES THAT THE VESTING OF SHARES PURSUANT TO THE
VESTING SCHEDULE SET FORTH HEREIN IS EARNED ONLY BY CONTINUING AS AN EMPLOYEE,
NON- EMPLOYEE DIRECTOR OR CONSULTANT, AS APPLICABLE (NOT THROUGH THE ACT OF
BEING HIRED OR BEING GRANTED OR ACQUIRING THE SHARES HEREUNDER). GRANTEE FURTHER
ACKNOWLEDGES AND AGREES THAT THIS AGREEMENT, THE TRANSACTIONS CONTEMPLATED
HEREUNDER AND THE VESTING SCHEDULE SET FORTH HEREIN DO NOT CONSTITUTE AN EXPRESS
OR IMPLIED PROMISE OF CONTINUED EMPLOYMENT OR ENGAGEMENT FOR THE VESTING PERIOD,
FOR ANY PERIOD, OR AT ALL, AND SHALL NOT INTERFERE IN ANY WAY WITH GRANTEE’S
RIGHT OR THE COMPANY’S RIGHT TO

 

--------------------------------------------------------------------------------


 

 

 

TERMINATE GRANTEE’S RELATIONSHIP WITH THE COMPANY AT ANY TIME AND FOR ANY
REASON.

 

 

 

Incorporation of Plan:

 

Grantee acknowledges receipt of a copy of one of the following: (i) the
Company’s annual report for its last fiscal year, (ii) the Company’s Form 10- K
for its last fiscal year, or (iii) the last prospectus filed by the Company, and
represents that he or she is familiar with the terms and provisions thereof, and
hereby accepts this Award subject to all of the terms and provisions thereof.
Grantee has reviewed the Plan and this Agreement in their entirety, has had an
opportunity to obtain the advice of counsel prior to executing this Agreement
and fully understands all provisions of this Agreement. Grantee hereby agrees to
accept as binding, conclusive and final all decisions or interpretations of the
Administrator with respect to any questions arising under the Plan or this
Agreement.

 

 

 

Interpretation and Construction:

 

Whenever possible, each provision in this Agreement will be interpreted in such
manner as to be effective and valid under applicable law, but if any provision
of this Agreement is held to be prohibited by or invalid under applicable law,
then (a) such provision will be deemed amended to accomplish the objectives of
the provision as originally written to the fullest extent permitted by law and
(b) all other provisions of this Agreement will remain in full force and effect.
This Award is intended to be excepted from coverage under Section 409A of the
Code and the regulations promulgated thereunder and shall be interpreted and
construed accordingly. If, however, any benefit provided under this Agreement is
subject to the provisions of Section 409A of the Code and the regulations
promulgated thereunder, the provisions of this Agreement shall be administered,
interpreted and construed in a manner necessary to comply with Section 409A and
the regulations promulgated thereunder (or disregarded to the extent such
provision cannot be so administered, interpreted, or construed). Notwithstanding
the foregoing, Grantee recognizes and acknowledges that Section 409A of the Code
may impose upon Grantee certain taxes or interest charges for which Grantee is
and shall remain solely responsible.

 

 

 

 

 

No rule of strict construction will be implied against the Company or any other
person in the interpretation of any of the terms of this Agreement or any
rule or procedure established by the Administrator.

 

 

 

Power of Attorney:

 

Grantee hereby grants to the Company a power of attorney and declares that the
Company shall be the attorney-in-fact to act for and on behalf of Grantee, to
act in his/her name, place and stead, in connection with any and all transfers
of Shares and associated rights hereunder, whether or not vested, to the Company
pursuant to this Agreement, including in the event of Grantee’s termination.

 

 

 

Assurances:

 

Grantee agrees, upon demand of the Company, to do all acts and execute, deliver
and perform all additional documents, instruments and agreements that may be
required by the Company to implement the provisions and purposes of this
Agreement.

 

All other terms and conditions applicable to this Award shall be as set forth in
the Plan.

 

GRANTEE:

 

DICK’S SPORTING GOODS, INC.:

 

 

 

 

 

By:

 

Signature

 

 

Authorized Officer

 

 

 

 

 

 

Print Name

 

 

 

--------------------------------------------------------------------------------